Exhibit 10.9

 

LOGO [g733342g0406083838866.jpg]   

Capital One N.A

1680 Capital One Drive

Mclean, VA 22102

REVISED TRANSACTION AS OF 04 April,

2019 This confirmation supercedes and replaces all previous documentation sent
under our reference 56100

 

Date:

April 03, 2019

 

To:

Booz Allen Hamilton Inc.

LEI:

549300D7XCH2480XU542

 

From:

Capital One, National Association

LEI:

207ALC1P1YM0OVDV0K75

 

Re:

Transaction dated April 02, 2019 between Capital One, National Association

(“Capital One, N.A.”) and Booz Allen Hamilton Inc. (“Counterparty”)

Our Reference: 56100

USI: 1010000236-DTCCRA20190402D12132102087299330

Dear Sir or Madam,

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Swap Transaction entered into between Capital One, N.A. and
Counterparty on the Trade Date specified below (this “Transaction”).

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.

This Confirmation constitutes a “Confirmation” as referred to in, and
supplements, forms part of, and is subject to, the ISDA Master Agreement dated
as of March 27, 2019, as amended and supplemented from time to time (“the
Agreement”), between Capital One, N.A. and Counterparty. All provisions
contained in the Agreement govern this Confirmation except as expressly modified
below.

The terms of this particular Transaction to which this Confirmation relates are
as follows:

 

TRADE DETAILS:

Transaction Type    Interest Rate Swap (Embedded Floor) Notional Amount    USD
50,000,000.00 Trade date    April 02, 2019 Effective date    April 30, 2019
Termination date    June 30, 2025; subject to adjustment in accordance with
Modified Following Business Day Convention

Trade ID: 56100



--------------------------------------------------------------------------------

Fixed Rate Amounts:

Fixed Rate Payer    Counterparty Fixed Rate Payer Payment Dates    The last day
of each month of each year commencing on May 31, 2019, up to and including
Termination Date; subject to adjustment in accordance with Modified Following
Business Day Convention Fixed Rate Payer Period End Dates    The last day of
each month of each year commencing on May 31, 2019, up to and including
Termination Date; subject to adjustment in accordance with Modified Following
Business Day Convention Fixed Rate    2.30650% Fixed Rate Day Count Fraction   
Actual/360 Fixed Rate Payer Business Days    London-New York

Floating Rate Amounts:

Floating Rate Payer    Capital One, N.A. Floating Rate Payer Payment Dates   
The last day of each month of each year commencing on May 31, 2019, up to and
including Termination Date; subject to adjustment in accordance with Modified
Following Business Day Convention Floating Rate Payer Period End Dates    The
last day of each month of each year commencing on May 31, 2019, up to and
including Termination Date; subject to adjustment in accordance with Modified
Following Business Day Convention Floating Rate for Initial Calculation Period
   TBD Floating Rate Option    USD-LIBOR-BBA, However the reference to “London
Banking Days” in the third line of the definition of “USD_LIBOR-BBA” as
published in Section 7.1.(ab).(xxii) of the 2006 ISDA Definitions is replaced by
[“New York and London Business Days”], subject to a 0% Floor (Exclusive of
Spread) Designated Maturity    1 Month (MIN 0.00% ) Spread    None Reset Dates
   The first day of each Calculation Period Floating Rate Day Count Fraction   
Actual/360 Floating Rate Payer Business Days    London-New York Calculation
Agent:    Capital One, N.A.; unless otherwise stated in the ISDA Master
Agreement

ACCOUNT DETAILS:

Payments To Counterparty    Please provide details Payments To Capital One, N.A
   Bank Name: Capital One, N.A.    Acct: 3015324000414    ABA: 056073502



--------------------------------------------------------------------------------

Representations:

Each party will be deemed to represent to the other party on the Trade Date that
(in the absence of a written agreement between the parties which expressly
imposes affirmative obligations to the contrary for this Transaction):

(A) Non-Reliance. Each party is acting for its own account, and has made its own
independent decisions to enter into a Transaction and that such Transaction is
appropriate or proper for it based upon its own Judgment and upon advice from
such advisers as it has deemed necessary. Each party is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into such Transaction; it being understood that
information and explanation relating to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into such Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of any Transaction.

(B) Assessment and Understanding. Each party is capable of assessing the merits
of and understands (on its own behalf or through independent professional
advice), and accepts, the terms, conditions and risks of each Transaction. Each
party is also capable of assuming and assumes, the risks of each Transaction.

(C) Status of the Parties. Neither party is acting as a fiduciary or an adviser
to the other in respect of any Transaction.

Eligibility:

Each party will be deemed to represent to the other party on the Trade Date that
(in the absence of a written agreement between the parties which expressly
imposes affirmative obligations to the contrary for this Transaction):

Notwithstanding anything to the contrary herein, no person that does not qualify
as an Eligible Contract Participant (as defined in the Commodity Exchange Act,
as amended) shall be a guarantor of, or deemed a party to, any Swap (as defined
in 7 U.S.C. 1a(47), as amended) with Capital One, National Association entered
into or materially modified on or after October 12, 2012.

Data Reporting:

If Capital One, N.A., is the reporting counterparty under the Commodity Futures
Trading Commission’s transaction reporting regulations, Capital One, N.A., will
report relevant trade data for transactions in the interest rates and foreign
exchange asset classes to The Depository Trust & Clearing Corporation—Global
Trade Repository (DTCC-GTR) and in the commodities asset class to ICE Trade
Vault, LLC.



--------------------------------------------------------------------------------

The specific terms and conditions of the Transaction as set forth herein shall
be deemed conclusive unless objected to in writing by Counterparty within one
Local Business Day of receipt of this Confirmation. Failure of Counterparty to
execute and return this Confirmation shall not affect the validity or
enforceability of this Confirmation and shall be deemed to be an affirmation of
the terms and conditions contained herein, absent manifest error.

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by executing the copy of this Confirmation, which sets forth
the material terms of the Transaction to which this Confirmation relates and
indicates your agreement to those terms, that is enclosed for that purpose and
returning it to us in its entirety via tele copier (facsimile) or email.

Attention: Derivatives Trading Operations

Telephone: +1 (855) 588-1951

Facsimile: +1 (855) 541-0622

Email: DerivConfirmations@CapitalOne.com

 

Sincerely, Capital One, National Association By:  

/s/ George Gammond

George Gammond Senior Vice President, Derivative Operations Date: April 03, 2019
Accepted and confirmed as of the date first written above Booz Allen Hamilton
Inc. By:  

/s/ Brian Hockenberry

Authorized Signatory: Brian Hockenberry Title: Assistant Treasurer Date: April
4, 2019